Citation Nr: 0825955	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  03-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The Board remanded the issue remaining on 
appeal for additional development in December 2005, November 
2006, and October 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate an acquired 
psychiatric disorder was incurred as result of any 
established event, injury, or disease during active service, 
nor as a result of a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in September 2002, October 2002, and January 2007.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was 
recently revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  VA will not concede 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

Service medical records are negative for complaint, 
treatment, or diagnosis for a psychiatric disorder.  Records 
dated in December 1977 show the veteran was struck in the 
left eye by a fellow serviceman after leaving a bar in 
Germany and sustained injuries including a severe retrobulbar 
hematoma, traumatic iritis, left orbital floor fracture, 
Berlin's retinal edema, and macular pigmentary changes.  A 
February 1979 report noted decreased left eye visual acuity.  
His separation examination revealed a normal clinical 
psychiatric evaluation, but noted a diagnosis of macular 
degenerative changes to the left eye.  The report also noted 
distant vision correctable to 20/25, bilaterally, and near 
vision correctable to 14/14, bilaterally.  

Private medical records show the veteran sustained a 
traumatic brain injury and the inability to see as a result 
of a motor vehicle injury in May 1994.  A June 1994 hospital 
report noted diagnoses of cortical blindness versus hysteric 
blindness.  R.A.M., D.D, noted in 1 June 1994 statement that 
the veteran had a mild degree of optic atrophy of the left 
eye, but that it was unclear how much of his decreased visual 
acuity was organic in nature.  Subsequent private treatment 
reports included diagnoses of cortical blindness and mild 
left eye optic atrophy.  

VA medical records concerning the veteran's left eye 
disability include a July 1995 examination report which noted 
visual acuity, with and without glasses, of light perception, 
bilaterally.  The diagnosis was cortical blindness secondary 
to a motor vehicle accident.  A June 2003 examination 
revealed bilateral refractive error and bilateral vision loss 
due to head trauma.  A March 2006 examination revealed visual 
acuity of hand motion, bilaterally, with no vision 
improvement with refraction.  The examiner, an 
ophthalmologist, noted the appearance of the left eye optic 
nerve and macula indicated there was some degree of visual 
loss prior to the motor vehicle accident in 1994, but that 
the exact extent of that injury could not be determined.  It 
was also noted that the profound present loss of vision 
indicated the possibility of loss on a non-organic basis.  An 
April 2007 rating decision denied reopening a claim for 
entitlement to service connection for blindness.  In an 
unappealed October 2007 decision the Board denied entitlement 
to a rating in excess of 10 percent for the veteran's 
service-connected left eye disability.  

In statements and personal hearing testimony the veteran 
asserted that he had experienced depression and mental 
anguish because of his blindness.  He described having had 
nightmares about the injury he sustained to his left eye 
during active service.  He stated he had been unable to focus 
with his left eye since his injury in service and asserted 
that his left eye vision would have deteriorated due to 
macular degeneration regardless of any subsequent injuries 
sustained in his 1994 motor vehicle accident.  At his 
September 2005 hearing the veteran reported his left eye 
injury was incurred when he was assaulted and robbed by a 
fellow serviceman.  He stated his stress and depression were 
never treated during active service.  

VA treatment records dated in May 2003 noted the veteran 
reported that he was attacked during a robbery in 1977 and 
that he witnessed several people killed during active 
service.  No additional information concerning any witnessed 
deaths during active service was provided.  He also stated 
that he had been involved in a serious automobile accident 
and that he had witnessed the death of a close friend and co-
worker in a work-related railroad accident.  Subsequent 
treatment records include diagnoses of depression and 
substance abuse.  

On VA psychiatric examination in March 2006 the veteran 
reported trauma during an attempted robbery in 1977 and in a 
motor vehicle accident in 1994 that also involved a loss of 
consciousness for several days.  Magnetic resonance imaging 
in June 1994 revealed severe cerebral anoxic injury, status 
post traumatic brain injury.  It was also noted that the 
veteran had a long history of polysubstance abuse and 
dependence and that he stated he lost a job in 1989 because 
of a positive drug screen.  The examiner stated that while 
the veteran endorsed some symptoms of PTSD he did not meet 
the diagnostic criteria for PTSD.  He did not describe his 
immediate response to the attempted robbery and assault nor 
to his subsequent motor vehicle accident as involving intense 
fear, helplessness, or horror.  He did, however, describe an 
emotional reaction to the long-term consequences of these 
events due to limitations of independence secondary to his 
cortical blindness.  The examiner stated it was as likely as 
not that the veteran's current diagnosis of adjustment 
disorder with mixed symptoms of anxiety and depression was 
secondary to his reported traumatic events of the eye injury 
in 1977 and the motor vehicle accident in 1994 which 
"apparently" both contributed to his current difficulties 
with visual acuity.  The diagnosis was adjustment disorder 
with mixed symptoms of anxiety and depression, secondary to 
the chronic stressor of cortical blindness.

Based upon the evidence of record, the Board finds an 
acquired psychiatric disorder was not incurred as a result of 
service nor as a result of a service-connected disability.  
There is no evidence of treatment for PTSD and the available 
medical evidence demonstrates the criteria for a diagnosis of 
PTSD have not been met.  There is no competent evidence 
demonstrating an acquired psychiatric disorder was manifest 
during active service.  Although the March 2006 VA 
psychiatric examiner noted the veteran's eye injury in 1977 
and the motor vehicle accident in 1994 both "apparently" 
contributed to his current difficulties with visual acuity, 
it was the opinion of the March 2006 VA ophthalmologist that 
the degree of vision loss due to the service-related injury 
could not be determined and that the veteran's profound 
present loss of vision indicated the possibility of loss on a 
non-organic basis.  It was noted that the appearance of the 
left eye optic nerve and macula indicated some degree of 
visual loss prior to the motor vehicle accident in 1994, but 
that the exact extent of that injury could not be determined.  
It was also the opinion of the July 1995 VA examiner that the 
veteran's cortical blindness was secondary to a motor vehicle 
accident.  

The Board finds the opinions of the July 1995 VA examiner and 
the March 2006 VA ophthalmologist as to the etiology of the 
veteran's cortical blindness to be more persuasive than the 
opinion of the March 2006 psychiatric examiner.  The 
psychiatric examiner is not shown to have any acquired 
expertise in eye disabilities and the use of the term 
"apparently" implies a lesser degree of certainty as to the 
opinion.  As the veteran's adjustment disorder with mixed 
symptoms of anxiety and depression has been found to have 
been due to the chronic stressor of cortical blindness, a 
nonservice-connected disability, entitlement to secondary 
service connection may not be established.  

While the veteran may sincerely believe that he has an 
acquired psychiatric disorder as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim for service connection must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


